Citation Nr: 0938952	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral 
disability of the hands, claimed as due to heat exposure.

4.  Entitlement to service connection for a bilateral 
disability of the feet, claimed as due to heat exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, a bilateral hand disability, and a 
bilateral foot disability.  (The October 2006 rating decision 
denied service connection for a right foot disability on the 
merits, but characterized the left foot disability claim as 
an application to reopen a previously denied claim; the RO 
denied reopening this claim for failure to submit new and 
material evidence.)  The Board affirmed these denials in a 
June 2008 appellate decision.  

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court").  Pursuant to an April 2009 joint motion for remand, 
the Court ordered the adverse determinations of the June 2008 
Board decision with respect to the aforementioned issues to 
be vacated and remanded the appeal to the Board for further 
consideration.  The Board observes that the April 2009 joint 
motion remand recharacterized the left foot claim as 
entitlement to service connection for a left foot disability 
due to heat exposure, to be considered on the merits.  In 
this regard, the appellant's attorney and the Secretary of VA 
determined that the prior final denial of VA compensation for 
a left foot disability addressed a claim for service 
connection for a hallux valgus deformity, whereas in the 
present appeal the claim was on the basis of disability due 
to heat exposure, which was a new theory that was not 
previously considered and thus did not require submission of 
new and material evidence to reopen before considering the 
claim on the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 
(Fed. Cir. 2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  In support of these 
claims, he submitted VA outpatient records dated 2001 - 2005 
indicating that he currently wears bilateral hearing aids and 
was determined to be in need of a cochlear implant to treat 
his severe hearing loss of his right ear.  The Veteran's also 
reports experiencing tinnitus and hearing loss symptoms since 
active service.  A September 1944 entry in his service 
treatment records notes that he was scheduled for rifle 
training.  His military service records indicate that he 
served in the Pacific Theater during World War II, held the 
qualification of Marksman with a rifle in October 1944, 
served in the Philippines, and was decorated with the 
Philippine Liberation Ribbon.  He contends that his bilateral 
hearing loss and tinnitus are related to his active military 
service and are the result of his exposure to acoustic trauma 
from handling firearms and also combat service.

With respect to his claims for service connection for a 
bilateral hand and foot disability due to heat exposure, the 
Veteran reports that he developed a skin rash affecting his 
hands and feet during active duty that was the result of heat 
exposure in the tropical climate where he was stationed and 
that he currently experiences occasional flare-ups of this 
rash, which has impaired his ability to walk.  His service 
treatment records indicate that he was treated on several 
occasions from October - November 1944 for athlete's foot and 
ringworm, both of which are fungal skin infections. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In view of the foregoing, the 
Board finds that there is sufficient evidence to warrant 
remanding the case so that the Veteran may be scheduled for 
the appropriate VA examinations to determine his present 
diagnoses as they pertain to hearing loss, tinnitus, and a 
chronic bilateral skin disorder affecting his hands and feet, 
and to determine the relationship of any diagnosed 
disabilities with his period of military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination.  The VA 
examiner should review pertinent documents 
in the Veteran's claims folder in 
conjunction with the examination report; 
this should be noted in the examination 
report.  The examiner should conduct all 
tests deemed appropriate and discuss the 
nature and etiology of any bilateral 
hearing loss and tinnitus diagnosed.  
Specifically, the examiner should provide 
a medical opinion or opinions as to the 
likelihood that any current hearing loss 
or tinnitus diagnosed is the result of a 
disease or injury in service.  The 
examiner should note the Veteran's in-
service noise exposure as a soldier who 
routinely handled small arms.

The examiner is respectfully advised of 
the usefulness for adjudicatory purposes 
if he/she would use the following language 
in his/her nexus opinion(s), as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Lastly, the examiner should address the 
effects of the Veteran's hearing loss 
disability and/or tinnitus on his 
occupational functioning and daily 
activities (if any such disabilities are 
diagnosed on examination).  See 
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

The examiner should provide a complete 
rationale for any opinion provided.

2.  The Veteran should be scheduled for a 
VA medical examination of his hands and 
feet.  The VA examiner should review 
pertinent documents in the Veteran's 
claims folder in conjunction with the 
examination report; this should be noted 
in the examination report.  The examiner 
should conduct all tests deemed 
appropriate and discuss the nature and 
etiology of any skin disorder of the hands 
and/or feet that are diagnosed.  
Specifically, the examiner should provide 
a medical opinion or opinions as to the 
likelihood that any current skin disorder 
diagnosed is the result of service, to 
include as due to heat exposure.  The 
examiner should note the Veteran's history 
of treatment in service for fungal skin 
infections, including ringworm and 
athlete's foot, and his contentions of 
rashes on his hands and feet and suffering 
from heat sensitivity during service and 
continuously since that time.

The examiner is respectfully advised of 
the usefulness for adjudicatory purposes 
if he/she would use the following language 
in his/her nexus opinion(s), as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a complete 
rationale for any opinion provided.

3.  Next, the RO should review the 
Veteran's claims folder to ensure that all 
of the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and implement corrective 
procedures if appropriate.

4.  After completing the above action and 
any other development as may be indicated, 
the claims of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, a bilateral hand disability 
(claimed as due to heat exposure), and a 
bilateral foot disability (claimed as due 
to heat exposure) should be readjudicated.  
In connection therewith, the RO must 
determine whether the appellant engaged in 
combat with the enemy.  If any claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

